Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00079-CR

                                      Derek ATKINS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                       From the County Court, Atascosa County, Texas
                                   Trial Court No. 31690
                          Honorable Lynn Ellison, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED April 4, 2018.


                                              _____________________________
                                              Karen Angelini, Justice